Citation Nr: 0402630	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-11 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
also claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify you if 
further action is required on your part.  


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

A review of the claims folder reveals that the veteran was 
sent various correspondence pertaining to the claim, but the 
United States Court of Appeals for Veterans Claims has held 
that, if VA has failed to specifically discuss the required 
notice to the veteran of the information and evidence 
necessary to substantiate the claim, to indicate what portion 
of any such information or evidence is to be provided by 
which party, and failed to discuss whether the documents that 
it referenced, or any other document in the record, VA did 
not satisfy the standard erected by the VCAA.  That is, VA 
has failed to discuss adequately the amended duty to notify 
with respect to the veteran's claim for service connection 
for peripheral neuropathy, both as a presumptive disease 
associated with exposure to herbicides and, in the 
alternative, on a direct basis.  Specifically, VA failed to 
inform the veteran which evidence VA will seek to provide and 
which evidence the veteran was to provide, citing Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  A general letter 
addressing these provisions is not sufficient.  The letter 
must be very specific as to what evidence VA has and exactly 
what evidence the veteran needs to provide.  If VA failed to 
discuss the notice requirement, VA did not consider all 
applicable provisions of law and provide an adequate 
statement of reasons or bases for its decision.  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, the notifications to him have not met the 
standards required under the above-cited cases and this 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  

In this case, the veteran is claiming entitlement to service 
connection for peripheral neuropathy, on both a presumptive 
basis as due to his exposure to herbicides (Agent Orange) 
while he was on active duty in Korea, and, in the 
alternative, on a direct basis.  As for exposure to 
herbicides outside of Vietnam, VA has information regarding 
Agent Orange use in Korea along the DMZ.  The United States 
Department of Defense has confirmed that Agent Orange was 
used from April 1968 through July 1969 along the DMZ, 
although there is no indication that the herbicide was 
sprayed in the DMZ itself.  Both the 2nd and 7th Infantry 
Divisions, United States Army, had elements in the affected 
area at the time Agent Orange was being used.  However, field 
artillery, signal and engineer troops also were supplied as 
support personnel to various elements of those Infantry 
Divisions during the time of the confirmed use of Agent 
Orange.  

The veteran served on active duty in the United States Army 
from February 1966 to January 1969, which included being 
stationed in Korea for almost a year.  His DD Form 214 
confirms his overseas posting in Korea, but not the actual 
dates of his service in Korea, or the unit(s) to which he was 
assigned or attached while in Korea.  His service medical 
records appear to reflect that his military service in Korea 
constituted his last eleven months, twenty-six days of active 
duty.  

While serving in Korea, the veteran alleges he was a member 
of the 7th Battalion, 5th Infantry Division.  His service 
medical records note his service was with the 7th Battalion 
(Hawk), 5th Artillery Division, while he was in Korea.  His 
MOS (military occupational specialty) is noted as a radar 
repairman on the Hawk Missile System.  Although his service 
medical records are in the claims file, his service personnel 
records are not in his claims file.  Those military personnel 
records need to be obtained and placed in the claims file in 
order to verify the exact dates of his military service in 
Korea and the unit(s) to which he was assigned or attached 
while he served in Korea.  

Further, medical evidence shows that the veteran has 
peripheral neuropathy; however, it would appear that his 
condition is chronic peripheral neuropathy.  Regulation 
38 C.F.R. § 3.309(e) is very specific as to which diseases 
can be presumed service-connected due to exposure to a 
herbicide agent.  Acute and subacute peripheral neuropathy, 
which are transient conditions appearing within weeks or 
months of exposure and resolve within two years of the date 
of onset, are listed as presumptive diseases resulting from 
exposure to a herbicide agent (Agent Orange), and must have 
become manifest to a degree of 10 percent, or more, within a 
year after the last date on which the veteran was exposed to 
a herbicide agent during active military service.  Chronic 
peripheral neuropathy is not listed as a presumptive disease 
associated with exposure to a herbicide agent.  

On the other hand, if the evidence shows that the pertinent 
regulations afford no basis for a grant of service connection 
for his currently diagnosed peripheral neuropathy on a 
presumptive basis, see 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 
service connection for the claimed disorder could still be 
granted if the veteran meets the criteria for direct service 
connection.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994); see generally Hardin v. West, 11 Vet. App. 74, 78 
(1998).  In fact, there are private and VA medical opinions 
offered, based on examination of the veteran, the veteran's 
own statements and on general medical knowledge of the 
effects of Agent Orange, but not on a review of the veteran's 
entire record, that there is a nexus, or link, between his 
currently diagnosed peripheral neuropathy and the veteran's 
alleged "exposure to Agent Orange in Korea."  

Pursuant to VA's duty to assist the veteran in his claim, the 
Board would like the veteran to undergo an Agent Orange 
protocol examination, which includes a neurological 
evaluation, by VA medical personnel, preferably by a 
physician who has not previously treated the veteran.  The 
purpose of this VA examination is to obtain medical opinions 
as to a definitive diagnosis of the veteran's condition, that 
is, whether the condition is chronic, acute or subacute; if 
it is determined that the condition is acute or subacute, was 
it manifest to a degree of 10 percent within requisite period 
following exposure; and, if the diagnosed disorder is not one 
of the listed presumptive diseases associated with exposure 
to a herbicide, whether the diagnosed condition is 
etiologically related to a disease or injury noted at any 
time during the veteran's active military service.  

It is critically important that the physician who is 
designated to perform the Agent Orange protocol examination 
on remand be given an opportunity to review all of the 
relevant medical and other evidence on file, so the opinions 
the VA examiner offers are fully informed ones that takes 
into account the veteran's entire medical history and 
circumstances.  See Waddell v. Brown, 5 Vet. App. 454, 456 
(1993); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  

In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran and his 
representative another letter explaining 
the VCAA, including the duty to assist and 
notification provisions contained therein.  
In doing so, the letter should explain 
what, if any, information (medical or lay 
evidence) is necessary to substantiate the 
claim on appeal.  A general form letter, 
prepared by the RO, not specifically 
addressing benefits and entitlements at 
issue, is not acceptable.  The letter 
should inform the veteran and his 
representative of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and private, 
who treated him for peripheral 
neuropathy, particularly within the years 
immediately following his separation from 
active military service.  After securing 
the necessary releases, the RO should 
obtain copies of those records not 
already in the claims file and have them 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and 
representative are to be notified of 
unsuccessful efforts in this regard.  

3.  The RO is to contact the National 
Personnel Records Center and obtain 
copies of the veteran's military 
personnel files.  Once obtained, these 
records are to be incorporated in the 
claims file.  If the requested 
information is not received, or is not 
received in a timely manner, a notation 
to that effect is to be placed in the 
claims file and the veteran and his 
representative are to be so notified.  

4.  After the above-mentioned has been 
completed, the veteran is to be scheduled 
to undergo a VA Agent Orange protocol 
examination, to include neurological 
evaluation, preferably by a physician who 
has not previously treated the veteran.  
All procedures and tests deemed 
appropriate are to be performed.  

It is imperative that the claims folder, 
to include the service medical and 
personnel records, be provided to the VA 
physician who is designated to examine 
the veteran, so that the examiner can 
review the veteran's pertinent medical 
history and circumstances.  

The VA examining physician is to offer 
opinions, based on examination of the 
record, to include the service medical 
and personnel records, as well as 
examination of the veteran, as to:  a) a 
definitive diagnosis of the veteran's 
condition and, if peripheral neuropathy 
is diagnosed, whether the peripheral 
neuropathy is either chronic, acute or 
subacute;  b) the approximate year the 
diagnosed condition was initially 
manifest; and  c) if the diagnosed 
condition is not one of the listed 
presumptive diseases associated with 
exposure to a herbicide, whether the 
diagnosed condition is at least as likely 
as not etiologically related to a disease 
or injury noted at any time during the 
veteran's active military service or 
presumptive period following his 
separation from active duty service.  The 
report of the VA physician's examination 
must include the rationale underlying all 
opinions expressed, citing, if necessary, 
to specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the veteran's 
claims folder.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

7.  Thereafter, the RO should 
readjudicate the claim for entitlement to 
service connection for peripheral 
neuropathy, on both a presumptive basis 
due to herbicide exposure and on a direct 
basis.  The RO is advised that they are 
to make determinations on the issue 
currently being remanded based on the law 
and regulations in effect at the time of 
their decisions, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


